DETAILED ACTION
	The following action is in response to application 17/595,716 (including the pre-amendment) filed on November 23, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on November 23, 2021.  These drawings are approved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaltenbach ‘345.  With regard to claim 5, Kaltenbach teaches a hybrid drive system, comprising: an internal combustion engine 2 comprising a crankshaft; an electric motor 41 comprising a rotor and a stator; and a dual clutch transmission comprising an input shaft 6, a first sub-transmission, a second sub-transmission, and a dual claw clutch comprising a first claw clutch A and a second claw clutch C, wherein the first sub-transmission comprises a first gear clutch E and a third gear clutch F, wherein the second sub-transmission comprises a second gear clutch D, wherein the first claw clutch A non-rotatably connects a first sub-transmission input shaft 12 of the first sub-transmission to the input shaft, wherein the second claw clutch C non-rotatably connects a second sub- transmission input shaft 43 of the second sub-transmission to the input shaft, wherein the rotor is configured in such a way that torques starting from the rotor on a secondary side of the second claw clutch are introducible into the dual clutch transmission via the second sub-transmission (Fig. 1), wherein the electric motor 41 is the only motor of the hybrid drive system, and wherein a separating clutch 5, which is a frictionally engaged clutch, non-rotatably connects the crankshaft to the input shaft.  
Allowable Subject Matter
Claim 6-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the method for switching a hybrid drive system as claimed, and particularly including changing a gear of the hybrid drive system by, starting from an internal combustion engine drive in a first gear to an internal combustion engine drive in a second gear, performing at least the following two steps A and B in the sequence mentioned: - Step A: increasing a torque of the electric motor and opening the frictionally engaged separating clutch and engaging an upcoming gear clutch, and - Step B: closing the frictionally engaged separating clutch, increasing a torque of the internal combustion engine, and decreasing the torque of the electric motor, and including the remaining structure and controls of claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiraiwa ‘974 has been cited to show a similar hybrid drive system comprising a separating clutch 5, first claw clutch 10c, second claw clutch 42, first sub-transmission with  first 30L and third 30R gear clutch, a second sub-transmission with a second gear clutch 38R, and a lone electric motor 20.
Bachmann ‘814 has been cited to show a similar hybrid drive system comprising a separating clutch K0, first clutch K1, second clutch K2, first sub-transmission with  first B and third C gear clutch, a second sub-transmission with a second gear clutch A, and a lone electric motor 16.
Glueckler ‘288 has been cited to show a similar hybrid drive system comprising a separating clutch AK, first claw clutch S1R, second claw clutch S1L, first sub-transmission with  first 53L and third 53R gear clutch, a second sub-transmission with a second gear clutch S2L, a lone electric motor EM, including changing a gear of the hybrid drive system by, starting from an internal combustion engine drive in a first gear G12 to an internal combustion engine drive in a second gear G11, performing at least the following two steps A and B in the sequence mentioned: - Step A: increasing a torque of the electric motor and opening the frictionally engaged separating clutch AK after engaging an upcoming gear clutch R3 (paragraph 20), and - Step B: closing the frictionally engaged separating clutch (paragraph 20), and decreasing the torque of the electric motor (paragraph 20).




FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	







Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



December 5, 2022